Name: Commission Regulation (EEC) No 140/90 of 19 January 1990 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  economic conditions
 Date Published: nan

 No L 16/ 16 20 . 1 . 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 140/90 of 19 January 1990 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 3 570 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community as Community food aid, for supply to the recipients listed in Annex I, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1990. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 20 . 6 . 1989, p. 1 . (') OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . 20, 1 . 90 Official Journal of the European Communities No L 16/17 ANNEX I LOT A 1 . Operation No : 862/89 to 865/89 (')  Commission Decision of 3 . 3 . 1989 2. Programme : 1988 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) (?) (8) ( ®) (10) : See OJ No C 216, 14. 8 . 1987, p. 7, (I.3.1 and 1.3.2.) 8 . Total quantity : 60 tonnes 9. Number of lots : one 10. Packaging and marking : 5 kg and see OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (I.3.3 and I.3.4) 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 3. 1990 18 . Deadline for the supply : 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 5. 2. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19. 2. 1990 ; (b) period for making the goods available at the port of shipment : 15  28. 3. 1990 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, A l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , Rue de la Loi 200, B-1049 Bruxelles, (telex : AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer 0 : refund applicable 16. 12. 1989, fixed by Commission Regulation (EEC) No 3785/89 (OJ No L 367, 16. 12. 1989, p. 22) No L 16/ 18 Official Journal of the European Communities 20. 1 . 90 LOT B 1 . Operation No : 917/89 (')  Commission Decision of 29. 5. 1989 2. Programme : 1989 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Rome ; (telex : 626675 I WFP) 4 . Representative of the recipient ^): see OJ No 103, 16. 4. 1987 5. Place or country of destination : Equador 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (2) (') Q : see OJ No C 216, 14. 8 . 1987, p. 7 (I.3.1 to I.3.2.) 8 . Total quantity : 90 tonnes 9 . Number of lots : one 10 . Packaging and marking : 5 kg and OJ No C 216, 14. 8 . 1987, pp.7 and 8 (I.3.3. and I.3.4.) Supplementary markings on the packaging : 'ACCIÃ N N ° 917/89 / ECUADOR 0277000 / BUTTEROIL / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / GUYAQUIL' and OJ No C 216, 14. 8 . 1987, p. 8 (I.3.4.) 11 . Method of mobilization : Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 3. 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 5. 2. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 19. 2. 1 990 ; (b) period for making the goods available at the port of shipment : 15  28 . 3 . 1990 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, Rue de la Loi , 200 B- 1 049 Bruxelles (telex AGREC 22037 B or 25670 B) 25 . Refund payable on request by the successful tenderer (*) : Refund applicable on 16 . 12. 1989, fixed by Commission Regulation (EEC) No 3785/89 (Oj No L 367, 16 . 12. 1989, p. 22) 20. 1 . 90 Official Journal of the European Communities No L 16/ 19 LOT C 1 . Operation No : 908/89 ( 1)   Commission Decision of 29. 5. 1989 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Rome ; telex : 626675 I WFP 4. Representative of the recipient ^): see OJ No 103, 16 . 4. 1987 5 . Place or country of destination : Pakistan 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2)(*) f) (") : see OJ No C 216, 14. 8 . 1987, p. 7 (I.3.1 . to I.3.2.) 8 . Total quantity : 3 020 tonnes 9. Number of lots : one 10 . Packaging and marking : 5 kg and OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (I.3.3. and I.3.4.) Supplementary markings on the packaging : 'ACTION No 908/89 / PAKISTAN 0278100 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' and OJ No C 216, 14. 8 . 1987, p. 8 (I.3.4.) 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 3 . 1990 18 . Deadline for the supply :  19. Procedure for determining die costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 5. 2. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19. 2. 1990 ; (b) period for making the goods available at the port of shipment : 15  28. 3 . 1990 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire , Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, Rue de la Loi, 200 B- 1 049 Bruxelles (telex AGREC 22037 B or 25670 B) 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 16. 12. 1989, fixed by Commission Regulation (EEC) No 3785/89 (OJ No L 367, 16 . 12. 1989, p. 22) No L 16/20 Official Journal of the European Communities 20. 1 . 90 LOT D 1 . Operation No : 914/89 (') Commission Decision of 29. 5. 1988 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Rome ; telex : 626675 I wfp 4. Representative of the recipient (3) : See OJ No C 103, 16. 4. 1987 5. Place or country of destination : Uganda 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods 0 (6) f) : see OJ No C 216, 14. 8 . 1987, p. 7 (1.3.1 . to 1.3.2.) 8 . Total quantity : 400 tonnes 9. Number of lots : one 10. Packaging and marking : 5 kg and OJ No C 216, 14. 8 . 1987, p. 7 and 8 (1.3.3 . and I.3.4) Supplementary markings on packaging : 'ACTION No 914/89 / UGANDA 0332500 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO KAMPALA / UGANDA' and OJ No C 216, 14. 8 . 1987, p. 8 (under I.3.4) 11 . Method of mobilization : Community market 12. Stage of supply : Free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 3. 1990 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 5. 2. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19. 2. 1990 ; (b) period for making the goods available at the port of shipment : 15  28. 3 . 1990 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne. 23. Amount of the delivery security : 10 % of the tender in ecus. 24. Address for submission of tenders : Bureau de 1 aide alimentaire, A l'attention de Monsieur N. Arend, Batiment Loi 120 , bureau 7/58, Rue de la Loi, 200 B-1049 Bruxelles, (telex : AGREC 22037 B or 25670 B B 25. Refund payable on appplication by the successful tenderer (*) : Refund applicable on 16. 12. 1989 fixed by Commission Regulation (EEC) No 3785/89 (OJ No L 367, 16. 12. 1989, p. 22) 20. 1 . 90 No L 16/21Official Journal of the European Communities Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate for each action number/shipping number from an official entity certifying that for the product to be delivered the stan ­ dards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer ; see list published in OJ No 227, 7. 9 . 1989, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8.1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 2 14, 24.7.1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary coefficient The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/shipping number. 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. (*) The supplier should send a duplicate of the original invoice to : MM. De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of boxes belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (') Radiation certificate for Sudan should contain following information : (a) the amount of radiation of caesium-134 and -137 (b) Iodine-131 (,0) Radiation certificate must be issued by official authorities and be legalized for : Sudan and Egypt. (n) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate in English stating that the butteroil does not contain any pork fat (lard). No L 16/22 Official Journal of the European Communities 20. 1 . 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pitegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 862/89 - 865/89 60 15 AATM Chile AcciÃ ³n n0 862/89 / Manteca lÃ ­quida / Chile / AATM / 91749 / Coyahique vÃ ­a ChÃ £cabuco / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 15 CAM . Brasil AcÃ §Ã £o n? 863/89 / Ã leo de manteiga / Brasil / CAM / 92038 / Recife / Donativo da Comuni ­ dade EconÃ ³mica Europeia / Destinado a distri ­ buiÃ §Ã £o gratuita 15 AATM Madagascar Action n0 864/89 / Huile de beurre / Madagascar / AATM / 91753 / Toliary / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion gratuite 15 ICR Sudan Action No 865/89 / Butteroil / Sudan / ICR / 94606 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution